DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 25 April 2022 in reference to application 16/594,201.  Claims 1-7 are pending and have been examined.

Response to Amendment
The amendment filed 25 April 2022 has been accepted and considered in this office action.  Claims 1, 2, 6, and 7 have been amended.

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.  Applicant argues, see Remarks page 7-8, and repeated on pages 8-11, that the prior art of record fails to teach the limitations of “determining, by the processor, a parameter for converting the sum vector into an input vector on a condition that a trained machine learning model outputs the two or more surrounding words in response to inputting the input vector into the trained machine learning model; and storing, by the processor, the parameter as context information for the one occurrence position, in association with a word vector corresponding to the one word.”  The examiner respectfully disagrees.   Applicants contention is based on the assertion that Gonzalez fails to teach these limitations.  Applicant argues “Gonzalez does not store the predictive embedding model ‘as context information for the one occurrence position, in association with a word vector corresponding to the one word.’”  However, examiner notes that Gonzalez teaches using the learned context model so predict an unknown word (see 0039).  This is based on stored context information in the model, and the context is relevant to the occurrence position of the unknown word relative to the known context.   Next applicant argues, That Gonzalez does not teach “a parameter for converting the sum vector into an input vector on a condition that a trained machine learning model outputs the two or more surrounding words in response to inputting the input vector into the trained machine learning model."   However, it is noted that as previously cited, paragraphs 0042-43 teach the training process.  As Discussed above, 0039 indicates that the model is used to predict an unknown word embedding give the surrounding context embedding.  While Gonzalez does not specifically indicate that the context embedding is summed, Mikolov was relied upon to teach that feature.   For these reasons, the prior art still renders the claims unpatentable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US PAP 2017/0286397) in view of Mikolov et al. (Distributed Representations of Words and Phrases and their Compositionality).

Consider claim 1, Gonzalez teaches A context information generation method (abstract), 5comprising: 
obtaining, by a processor (0032, processors), a document including a sentence made up of a plurality of words (0027, 0038, 0042, training corpus, including sentences and words) and a plurality of word vectors that are word embeddings respectively computed for the plurality of words (0041, 49, retrieving word embeddings for words in training text);  
10extracting, by the processor, with respect to one word of the plurality of words, two or more surrounding words within a range from one occurrence position where the one word occurs, from the document (0042, selecting context words, for example 3 to the right and 3 to the left), and computing a context vector by combining the two or more word vectors 15respectively corresponding to the two or more surrounding words (000050, 52, concatenating context word embeddings into context embedding); 
determining, by the processor, a parameter for converting the vector into an input vector on a condition that a trained machine learning model outputs the two or more surrounding words in response to inputting the input vector into the trained machine learning model (0042-43, training the system to predict relationship between words and their contexts; 0039, model trained to predict word embedding based on context); and 
storing, by the processor, the parameter as context information for the one occurrence position, in association with a word vector corresponding to the one word (0042-43, training the system to predict relationship between words and their contexts).
	Gonzalez does not specifically teach computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words. 
	In the same field of generating context vectors, Mikolov teaches computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words (Section 5, words that appear together may be modeled by simply adding their representative vectors.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add vectors to created context vectors as taught by Mikolov in the system of Gonzalez in order to simplify the generation of vectors representing multiple words (Mikolov section 5).

Consider claim 2, Gonzalez teaches the context information generation method according to claim 1, wherein the parameter is a conversion filter (0040, training vector input into linear projection of predictive embedding model.).

Consider claim 6, Gonzalez teaches A context information generation apparatus (abstract), comprising: 
 a memory configured to store therein (0032, memory) a document including a sentence made up of a plurality of words (0027, 0038, 0042, training corpus, including sentences and words) and a plurality of word vectors that are word embeddings respectively computed for the plurality of words (0041, 49, retrieving word embeddings for words in training text);  
10aaaa processor (0032 processor) configure to extract, with respect to one word of the plurality of words, two or more surrounding words within a range from one occurrence position where the one word occurs, from the document (0042, selecting context words, for example 3 to the right and 3 to the left), and computing a context vector by combining the two or more word vectors 15respectively corresponding to the two or more surrounding words (000050, 52, concatenating context word embeddings into context embedding); 
determine a parameter for converting the vector into an input vector on a condition that a trained machine learning model outputs the two or more surrounding words in response to inputting the input vector into the trained machine learning model (0042-43, training the system to predict relationship between words and their contexts; 0039, model trained to predict word embedding based on context); and 
store the parameter as context information for the one occurrence position, in association with a word vector corresponding to the one word (0042-43, training the system to predict relationship between words and their contexts).
	Gonzalez does not specifically teach computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words. 
	In the same field of generating context vectors, Mikolov teaches computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words (Section 5, words that appear together may be modeled by simply adding their representative vectors.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add vectors to created context vectors as taught by Mikolov in the system of Gonzalez in order to simplify the generation of vectors representing multiple words (Mikolov section 5).

Consider claim 7, Gonzalez teaches A non-transitory computer-readable recording medium (0018) storing a computer program that causes a computer to perform a process comprising: 
obtaining a document including a sentence made up of a plurality of words (0027, 0038, 0042, training corpus, including sentences and words) and a plurality of word vectors that are word embeddings respectively computed for the plurality of words (0041, 49, retrieving word embeddings for words in training text);  
10extracting with respect to one word of the plurality of words, two or more surrounding words within a range from one occurrence position where the one word occurs, from the document (0042, selecting context words, for example 3 to the right and 3 to the left), and computing a context vector by combining the two or more word vectors 15respectively corresponding to the two or more surrounding words (000050, 52, concatenating context word embeddings into context embedding); 
determining a parameter for converting the vector into an input vector on a condition that a trained machine learning model outputs the two or more surrounding words in response to inputting the input vector into the trained machine learning model (0042-43, training the system to predict relationship between words and their contexts; 0039, model trained to predict word embedding based on context);; and 
Storing the parameter as context information for the one occurrence position, in association with a word vector corresponding to the one word (0042-43, training the system to predict relationship between words and their contexts).
	Gonzalez does not specifically teach computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words. 
	In the same field of generating context vectors, Mikolov teaches computing the context vector by computing a sum vector by adding two or more word vectors 15respectively corresponding to the two or more surrounding words (Section 5, words that appear together may be modeled by simply adding their representative vectors.).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to add vectors to created context vectors as taught by Mikolov in the system of Gonzalez in order to simplify the generation of vectors representing multiple words (Mikolov section 5).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez and Mikolov as applied to claim 1 above, and further in view of Neelakantan et al. (Efficient Non-parametric Estimation of Multiple Embeddings per Word in Vector Space).

Consider claim 3, Gonzalez and Mikolov teach the context information generation method according to claim 1, but do not specifically teach:  44
storing, by the processor, another context information for another occurrence position where the one word occurs, in association with the word vector corresponding to the one word; and  
5performing, by the processor, a search process for narrowing down to a sentence containing the one word, using the context information and said another context information in addition to the word vector corresponding to the one word.
In the same field of context modeling using word embeddings, Neelakantan teaches 
storing, by the processor, another context information for another occurrence position where the one word occurs, in association with the word vector corresponding to the one word (Section 3, training context word embeddings, section 4, training multiple contexts for each word in order to capture different word senses); and  
5performing, by the processor, a search process for narrowing down to a sentence containing the one word, using the context information and said another context information in addition to the word vector corresponding to the one word (section 1, section 4, using multiple word sense models to determine particular meaning of a word given its context).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to model multiple word senses as taught by Neelakantan in the system of Gonzalez and Mikolov in order to allow the system to properly determine the meaning of words that may have different meaning of words in varying contexts (Neelakantan Introduction).

Consider claim 4, Gonzalez and Mikolov teach the context information generation method according to claim 1, but do not specifically teach:  44
storing, by the processor, another context information for another occurrence position where the one word occurs, in association with the word vector corresponding to the one word; and  
5 assigning, by the processor, labels for distinguishing different meanings of the one word to the one occurrence position and said another occurrence 20position, based on the context information and said another context information.
In the same field of context modeling using word embeddings, Neelakantan teaches 
storing, by the processor, another context information for another occurrence position where the one word occurs, in association with the word vector corresponding to the one word (Section 3, training context word embeddings, section 4, training multiple contexts for each word in order to capture different word senses); and  
5 assigning, by the processor, labels for distinguishing different meanings of the one word to the one occurrence position and said another occurrence 20position, based on the context information and said another context information (section 4, each word sense for each word is assigned its own embedding ).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to model multiple word senses as taught by Neelakantan in the system of Gonzalez and Mikolov in order to allow the system to properly determine the meaning of words that may have different meaning of words in varying contexts (Neelakantan Introduction).

Consider claim 5, Gonzalez and Mikolov teach the context information generation method according to claim 1, but do not specifically teach:  44
storing, by the processor, another context information for another occurrence position where the one word occurs, in association with the word vector corresponding to the one word; and  
5 adding, by the processor, a sentence including said 30another occurrence position to a result of searching for a sentence containing the one word, upon determining that a distance between the context information and said another context information is less than or equal to a threshold.
In the same field of context modeling using word embeddings, Neelakantan teaches 
storing, by the processor, another context information for another occurrence position where the one word occurs, in association with the word vector corresponding to the one word (Section 3, training context word embeddings, section 4, training multiple contexts for each word in order to capture different word senses); and  
5 adding, by the processor, a sentence including said 30another occurrence position to a result of searching for a sentence containing the one word, upon determining that a distance between the context information and said another context information is less than or equal to a threshold (Section 4, word sense embeddings are clustered based on distance from one another. They must be within a certain distance to be part of the cluster, shown by equation 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to model multiple word senses as taught by Neelakantan in the system of Gonzalez and Mikolov in order to allow the system to properly determine the meaning of words that may have different meaning of words in varying contexts (Neelakantan Introduction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655